Citation Nr: 1438954	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-28 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to June 1976 with additional Army National Guard service from July 1976 to July 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In June 2012, the Veteran presented sworn testimony during a Travel Board hearing in Montgomery, Alabama, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

In November 2012, the Board reopened the previously denied claims of service connection for low back and neck disabilities and remanded the newly reopened claims for additional development.


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's low back disability is not related to service and lumbosacral spine arthritis did not manifest itself to a compensable degree within one year of service.

2.  The most probative evidence of record shows that the Veteran neck disability is not related to service and cervical spine arthritis did not manifest itself to a compensable degree within one year of service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  A neck disability was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that a letter dated in April 2007, prior to the March 2008 rating decision, along with the letter dated in November 2012 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  Moreover, even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the February 2013 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters, the rating decision, the statement of the case, the supplemental statements of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2012 Board hearing, the Veteran was assisted at the hearing by an accredited representative and the representative and the Acting VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities are related to his service.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative that was not obtained while the appeal was in Remand status.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including his service treatment records, reserve component records, as well as his records from the Biloxi VA Medical Center, Franklin Memorial Clinic, and Alabama Orthopedic Clinic in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In this regard, the record shows that in December 2012 the Social Security Administration (SSA) notified VA that they did not have any medical records of the Veteran; in December 2012 the Alabama Army National Guard mailed VA copies of all the outstanding records they had of the Veteran, which records did not include any medical records; and in January 2013 the National Personnel Records Center (NPRC) notified VA that they did not have any other service treatment records of the Veteran.  In January 2013, VA notified the Veteran that the SSA did not have any of his medical records and in the February 2013 supplemental statement of the case VA notified him of the unavailability of these other records.  Therefore, the Board finds that adjudication of these claims may go forward without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

The record also shows that VA obtained opinions as to the origins of the Veteran's disabilities in January 2013.  Moreover, the Board finds this post-Remand VA examination is adequate to adjudicate the claims and substantially complied with the Board's remand instructions because after a review of the record on appeal, after taking a detailed medical history from the claimant, and after an examination, the examiner provided opinions as to the origins of his disabilities which opinions were based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall, supra; D'Aries, supra; Dyment, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the VBMS as well as the virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claims files show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


The Claims

The Veteran and his representative contend that the appellant's current low back and neck disabilities were caused by his military service to include injuries he sustained and reported while on active duty and while serving with the Alabama Army National Guard.  As to the low back, it is specifically claimed that it was caused by a dye injection he received in 1974 when they thought he was passing a kidney stone.  As to the neck disability, it is also specifically claimed that it was caused by being struck in the neck during a period of training with the National Guard.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) which disabilities includes arthritis.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty performed by member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to a current disability, the post-service record shows the Veteran being diagnosed with, among other things, mild to moderate bilateral neural foraminal stenosis of C3-C4, C5-C6, C6-C7, and C7-T1, disc desiccation creating mild to moderate foraminal stenosis at L1-L2 and L4-L5, a small right foraminal bulge at L3-L4, mild facet joint hypertrophy at L5-S1, and lumbosacral as well as cervical spine spondylosis.  See, for example, November 2006 cervical spine and October 2010 lumbar spine magnetic resonance imaging evaluations (MRIs); VA examination dated in January 2013. 

As to service incurrence, including reserve component service, under 38 C.F.R. § 3.303(a) the Board notes that service treatment records dated in 1974 document the Veteran's complaints and treatment for flank pain thought to be a bladder stone.  Moreover, the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as observable symptoms of low back and neck problems (i.e., pain, limitation of motion, etc. . . .) following the claimed injuries while on active duty/serving with a reserve component as reported in statements to the RO and at his personal hearing, even when not documented in his medical records because these symptoms come to him through his own senses.  See Davidson, supra.  

However, service treatment records, including the 1974 treatment records surrounding his possible stone and a March 1976 examination conducted three months prior to separation, are negative for a low back and/or a neck injury as well as complaints or a diagnosis of a chronic low back and/or neck disability.  In fact, when examined in March 1976 the Veteran neither reported a history of a low back and/or a neck injury and/or problems and examinations of the spine and neck were normal.  This medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

While the Veteran as a lay person is competent to report on symptoms of low back and neck disabilities because this requires only personal knowledge as it comes to him through his senses, the Board finds that he is not competent to provide a diagnosis of chronic low back and neck disabilities because such an opinion requires medical expertise which he does not have.  See Davidson, supra.  Therefore, the Board finds more compelling the service treatment records, including the March 1976 examination, which is negative for a diagnosis of low back and neck disabilities, than any claim by the appellant that he had low back and neck disabilities while on active duty and/or while serving with a reserve component.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records]." citing to Fed .R. Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).).  

Accordingly, the Board finds that the most probative evidence of record shows that the Veteran did not have low back and neck disabilities while on active duty or while serving with a reserve component.  Accordingly, the Board finds that entitlement to service connection for low back and neck disabilities must be denied based on in-service/reserve component incurrence despite the Veteran's claims regarding having problems with observable symptoms of these disabilities while on active duty and/or while serving with his reserve component.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with arthritis of the lumbosacral and/or cervical spines in the first post-service year.  Accordingly, the Board finds that entitlement to service connection for low back and neck disabilities must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 101, 106, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1976 and the first complaints and/or diagnosis of a low back disability in 2006 and a neck disability in 2005 to be evidence against finding continuity.  

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with observable symptoms of low back and neck disabilities, such as pain and limitation of motion, since service.  See Davidson, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about what he can see such as the claimant appearing to be in pain or stiff.  Id.

However, upon review of the claims file, the Board finds that the lay claims from the Veteran and others that the appellant has had his current low back and neck disabilities since service are not credible.  In this regard, the Board finds the fact that the post-service medical record contains opinions by healthcare providers that the Veteran participated in "self-limiting behavior" apparently to obtain additional monetary benefit in connection with his work related left thumb laceration (see treatment records from Health South dated in July 2000 and August 2000; Work Capacity Assessment dated in September 2000) undermines the credibility of his current assertions that he had had ongoing problems with his low back and neck since service.  See Davidson, supra.  Similarly, the Board finds the fact that in a February 2006 VA treatment record the Veteran notified his healthcare provided that his neck pain started following his treatment for his left thumb laceration in 1999 and in a November 2006 VA treatment record he notified his healthcare provided that his leg and neck pain started following his receiving a nerve block in his neck in 1999 in connection with his left thumb laceration also undermines the credibility of his assertions that he had had ongoing problems with his low back and neck since service.  Id.

Likewise, the Board finds that these lay claims of continuity are contrary to what is found in the service and post-service records.  In this regard, the Board finds the fact that at the March 1976 examination, just three months prior to separation, the Veteran did not report a history of either disability and his examinations were normal weighs heavily against the claims of continuity.  See Kahana, supra.  Post-service, the Board finds the fact that pre-2005 medical records do not note a history of either disorder or provide a diagnosis also weighs heavily against the claims of continuity.  Id.

In these circumstances, the Board gives more credence and weight to the observations by his treating healthcare provider, the statements the Veteran made in connection with his seeking treatment, and the negative service treatment records and examination as well as the negative post-service treatment records, than any claims by the Veteran and his representative to the contrary.  Therefore, entitlement to service connection for low back and neck disabilities based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the record is negative for a competent and credible medical opinion finding a relationship between the Veteran's current low back and neck disabilities and a disease or injury of service origin.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, at the January 2013 VA examination it was opined after a review of the record on appeal and an examination of the Veteran that his current low back and neck disabilities were not caused by service including the 1974 incident because controlling medical literature shows that his low back and neck disabilities were most likely caused by the natural aging process; the appellant's self-reported history of his low back and neck problems are inconsistent as well as not supported by objective data; and because the claimant provided sub-optima effort on examination.  This medical opinion is not contradicted by any other medical evidence of record.  See Colvin, supra; Also see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) ("[T]here is no reasons or bases requirement imposed on examiners."); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (adequate medical opinion need not "explicitly lay out the examiner's journey from the facts to a conclusion," so long as its reasoning is discernible from reading the opinion as a whole).  

As to the lay claims from the Veteran and others that the appellant's low back and neck disabilities were caused by his military service, the Board finds the above VA examiner's opinion more credible than these lay claims because healthcare professionals have more expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Moreover, the Board finds that diagnosing chronic low back and neck disabilities requires special medical training that lay persons do not have and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that these disorders were caused by service is not competent evidence.  Jandreau, supra. 

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's current low back and neck disabilities were not caused by his military service.  Accordingly, the Board finds that entitlement to service connection for low back and neck disabilities is not warranted based on the initial documentation of the disabilities after service because the weight of the probative evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(d).

Accordingly, the Board must conclude that entitlement to service connection for low back and neck disabilities must be denied because the weight of the evidence is against the claims.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative 

evidence of record is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for a neck disability is denied.



____________________________________________

Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


